J-S58021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.L., A MINOR,             IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee



APPEAL OF: D.L., NATURAL FATHER

                                                    No. 747 MDA 2017


               Appeal from the Order Entered April 13, 2017
              In the Court of Common Pleas of Adams County
            Juvenile Division at No(s): CP-01-DP-0000021-2015


IN THE INTEREST OF: M.L., A MINOR,             IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee



APPEAL OF: D.L., NATURAL FATHER

                                                    No. 748 MDA 2017


                Appeal from the Order Entered April 5, 2017
              In the Court of Common Pleas of Adams County
                  Orphans' Court at No(s): RT-16-2016 (A)


BEFORE: GANTMAN, P.J., SHOGAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                      FILED NOVEMBER 06, 2017

     Appellant, D.L. (“Father”), appeals from the trial court’s order entered

April 5, 2017, which granted the petition filed by Adams County Children and

Youth Services (“CYS”) to involuntarily terminate, pursuant to 23 Pa.C.S.

§ 2511(a)(1), (2), (5), (8) and (b), his parental rights to his daughter, M.L.
J-S58021-17


(“Child”), born in August of 2015.              Father also appeals from the order

entered April 13, 2017, changing Child’s permanency goal to adoption

pursuant to 42 Pa.C.S. § 6351.1,       2   We affirm.

       The   trial   court   thoroughly        summarized   the   relevant   facts   and

procedural history of this case, which the trial court read into the record in

open court on March 28, 2017, in pertinent part, as follows:

                                           * * *

       9. Prior to [Child’s] birth, Dauphin County Social Services
       [(“Dauphin CYS”)] were concerned over the unborn child’s well-
       being due to concerns expressed by prenatal providers
       concerning [M]other’s low level of functioning and [F]ather’s
       controlling behavior.   Additionally, concerns were fueled by
       Dauphin [CYS’s] interaction and experience with the family while
       involved with family concerning the child, J.L.

       10. At the birth of [Child], Lancaster Hospital officials contacted
       Dauphin [CYS], who in turn responded to the hospital to take
       custody of the newborn. At that time[, F]ather appeared to be
       recording the interaction on his cell phone and expressed that
       Dauphin [CYS] did not have jurisdiction as [M]other and [F]ather
       had moved to Gettysburg.

                                           * * *

       14. Dauphin [CYS] took custody of [Child] and placed her in a
       foster care home on August 14, 2015.

____________________________________________


1  The April 13, 2017 order also noted that B.L.’s (Mother’s) parental rights
had been involuntarily terminated with respect to Child. Mother did not file
a separate appeal, nor is Mother a party to the instant appeal.

2 Mother and Father have another child, J.L., who is not the subject of this
appeal. Mother’s parental rights to J.L. were involuntarily terminated and
Father’s parental rights were terminated by consent in the fall of 2015.



                                           -2-
J-S58021-17


     15. On August 17, 2015, the Honorable John F. Cherry of the
     Dauphin County Court of Common Pleas entered [an] emergency
     shelter care order directing that [Child] remain in placement in
     foster care.

     16. On August 31, 2015, Judge Cherry transferred jurisdiction of
     the matter involving [Child] to the Adams County Court of
     Common Pleas, who in turn accepted jurisdiction by order dated
     September 11, 2015.

     17. On October 13, 2015, the Honorable Judge John Kuhn
     adjudicated [Child] dependent and continued her placement in
     foster care.

     18. On November 9, 2015, at [a] dispositional hearing[,] the
     [c]ourt established a goal of reunification with a concurrent goal
     of adoption. [Child] remained in foster care with a plan to
     transfer her to kinship care in the home of the biological aunt of
     [F]ather[,] who at the time had an amicable relationship with
     [F]ather.

     19. At the November 9, 2015[] dispositional hearing[,] with
     [F]ather’s agreement, he was ordered not to possess a firearm
     except for employment purposes, in case [sic] firearm was not to
     be kept at the family residence.      Also at the dispositional
     hearing, a plan accepted by all parties was adopted. The plan
     included:

          A.    Parents    to attend visits  and   medical
          appointments of [Child], and confirm visits with
          [Child] with the Adams [CYS] the day before the
          scheduled visit.

          B.    Father addressed anger management with a
          professional provider.

          C.   The parents will participate in out–patient
          mental  health   counseling   including   medical
          management and follow through with all treatment
          recommendations.

          D.    The parents participate in intensive parenting
          services.


                                   -3-
J-S58021-17


          E.    That the parents execute releases to [CYS] to
          obtain appropriate relevant information.

          F.    That the parents verify employment and their
          financial status with [CYS] and,

          G.     The parents would provide stable and save
          [sic] residence for [Child], and demonstrate the
          ability to provide appropriate and safe care for
          [Child].

     20. In developing a plan, [CYS] was aware of both parents
     having a history of mental health issues and [M]other’s inability
     to provide basic care for [Child].

     21. Accordingly, those issues were of some primacy to [CYS] as
     was expressed to the parties.

     22. At a permanency review hearing, which was held on January
     19, 2016, the [c]ourt found the parents’ compliance with the
     plan to be minimal.

     23. The parents did not attend medical appointments and visit
     attendance with [Child] was sporadic although [F]ather claimed
     difficulty due to work conflicts.

     24. Father further advised the [c]ourt that he was participating
     in anger management counseling and mental health counseling
     with Well Span Health[,] but failed to provide verifiable proof.
     Mother would not identify who any service providers were. The
     parties failed to follow through with Justice Works, an in-home
     service provider recommended by [CYS], and therefore, services
     were terminated. The [c]ourt was further advised that neither
     [F]ather [n]or [M]other provided employment or financial status
     information. Although the parents were living with [F]ather’s
     mother, [CYS] was advised that that living arrangement would
     end in January of 2016, as [F]ather’s mother was unwilling to
     further permit the parties to reside in her home.

     25. During visits with [Child], [M]other continued to display an
     inability to provide basic parenting skills. While [F]ather was
     able to demonstrate simple care giving skills, he failed to
     recognize [M]other’s shortcomings.      Additionally, during this


                                   -4-
J-S58021-17


     reporting period, [CYS] reported that [F]ather was often
     argumentative, evasive, and manipulative in dealing with [CYS].

     26. On February 25, 2016, [CYS] filed a motion seeking a finding
     of aggravated circumstances against [M]other based upon the
     prior involuntary termination of her parental rights to the child,
     J.L.

     27. A permanency review hearing was conducted on April 12,
     2016, at which time it was discussed that visitation was still
     sporadic, however, more consistent as [F]ather was providing
     transportation for [Child] in his vehicle.     Nevertheless, the
     parents continued not to attend [Child’s] medical appointments.

     28. It became more apparent that [M]other is incapable of
     providing basic care to [Child] and [F]ather, who appeared
     capable, was requested to develop a viable plan for [Child’s] care
     when he was unavailable due to his work schedule. Father still
     had difficulty accepting [M]other’s shortcomings in providing
     child care.

     29. His hostility with [CYS] continued to increase. Both parents
     claimed to have been undergoing mental health counseling and
     indicated that they requested verification of the records from the
     service provider but those records had not yet been provided.
     The parents had moved from [F]ather’s mother’s residence to an
     apartment in Littlestown and both parents claimed they were
     employed but did not yet provide verification or basic
     information concerning their employment.

     30. Following permanency review hearing, [Child] remained in
     kinship foster care.

     31. Following the permanency review hearing conducted on
     February 25, 2016, the [c]ourt Ordered:

           A.    Father to undergo mental health evaluation,
           comply with all treatment recommendations and
           provide verification to [CYS].

           B.    Secondly, [F]ather present viable reunification
           plan to the [c]ourt and [CYS] within 60 days of the
           date of the Order.


                                   -5-
J-S58021-17


           C.     Father to attend and successfully complete
           anger     management      counseling and   provide
           verification of the same and,

           D.    Father to verify his employment in a means
           that [CYS] was able to ascertain the accuracy of the
           employment representations.

     32. [On] April 12, 2016, aggravating circumstances were found
     to exist against [M]other.

     33. [CYS] filed an emergency petition which was . . . held on
     May 24, 2016. At that time [CYS] expressed concern over
     [F]ather’s mental health, his lack of a valid driver’s license, and
     failure to provide reunification plan.      Additionally, sporadic
     visitation was causing issues with the kinship providers in
     providing for [Child’s] physical and emotional well-being.

     34. [CYS] presented evidence of approximately 14 traffic
     citations against [F]ather verifying that his license was
     suspended while he was providing transportation of [Child] to
     visitation. Information indicated that Father’s license had been
     suspended in late 2015, and even as of this writing, remains
     suspended. Mother does not drive.

     35. As transportation for visitation was at issue as well as
     [F]ather’s failure to obtain mental health evaluation, [CYS] was
     seeking limitation on the parties’ visitation.

     36. On July 20, 2016, [a] permanency review hearing was
     conducted. Father and [M]other had not had visits with [Child]
     since May 18, 2016, nor had [they] attended any medical visits
     during the relevant reporting period.       Father had provided
     mental health records to [CYS] but all of those records predated
     January 1, 2016. The records provided indicated that [F]ather
     suffers from a diagnosis of depression and in the past has had
     suicidal ideations. As of this reporting period, [F]ather has not
     provided any other verification of his compliance with mental
     health evaluation and treatment since January of 2016. Mother
     had signed a mental health records release, however, no records
     were found.        Neither parent provided any employment
     information.




                                    -6-
J-S58021-17


     37. It was also discovered at hearing that [F]ather was
     subsequently cited for driving under suspension and
     impersonating an emergency service provider.               Father’s
     compliance     with   recommended       service    providers   was
     nonexistent causing service providers to cease termination of
     their services. Contrary to the direction in the Order of February
     25, 2016, [F]ather did not provide [CYS] or the [c]ourt with a
     reunification plan. [Child] was Ordered to remain in kinship
     foster care. As of the date of hearing, [Child] had been in care
     of [CYS] for her entire life of approximately nine months.

     38. After hearing testimony, the [c]ourt found there had been no
     compliance by either [F]ather or [M]other with efforts to reunify
     with [Child].

     39. Due to the increasing concerns of the safety of [Child] when
     in the presence of the parents, the [c]ourt suspended [F]ather’s
     unsupervised visitation until mental health evaluation and
     treatment compliance was verified to [CYS].            Additionally,
     [F]ather was given a second opportunity and Ordered to provide
     a reunification plan within 30 days. He was further directed to
     execute releases to any anger management treatment or mental
     health treatment which he was undergoing and provide
     verification of stable housing and financial viability. Due to the
     issues arising concerning visitation, [F]ather was again directed
     to provide verifiable proof of his work schedule in order to permit
     [CYS] to cooperate with that schedule in arranging visitation.
     Although [F]ather’s unsupervised visits were restricted, in the
     event he provided the mental health records and executed
     appropriate releases, visitation would be permitted in the
     presence of [CYS]. Father was directed to undergo mental
     health evaluation as arranged by [CYS].

     40. On August 22, 2016, after reasonable notice to [F]ather and
     despite that reasonable notice, [F]ather failed to attend mental
     health evaluation scheduled by [CYS].        The mental health
     provider with whom the evaluation was scheduled . . . outside of
     normal providers used by [CYS] in order to accommodate
     [F]ather’s paranoia concerning interactions with [CYS].

     41. On September 27, 2016, [a] permanency review hearing
     was conducted by the [c]ourt. At that time it was discovered
     that the parents had been evicted from the Littlestown property.
     However, [F]ather indicated to the [c]ourt that he had not been

                                    -7-
J-S58021-17


     so evicted. Father’s representation is contrary to the factual
     record as determined by the [c]ourt. At the time of [the]
     permanency hearing on September 27, 2016, [F]ather would not
     release his address other than a statement concerning the status
     of the Littlestown apartment and it was believed that the parents
     were currently homeless.

     42. During the relevant reporting period, supervised visits with
     the parents were either canceled due to the parents[’] failure to
     appear, the appointments which weren’t canceled were
     shortened due to the parents habitually appearing late.

     43. Neither [M]other nor [F]ather attended any medical
     appointments of [Child] during the relevant reporting period. It
     was discovered since last proceedings, [F]ather had been
     arrested for impersonating a constable and felony burglary. It
     was further discovered that when law enforcement officials
     executed the search warrant at [F]ather’s residence, . . . he had
     a loaded firearm on the property.

     44. Father claimed that he was consulting with a mental health
     provider in Hanover, and when directed by the [c]ourt to
     execute a release to verify his representation to the [c]ourt, he
     subsequently in meeting with [CYS] executed the release but
     wrote on the release “under protest” which caused the service
     provider not to honor it.

     45. Father failed once again to provide proof of any anger
     management treatment or counseling. Although he provided
     some information in verification of his employment, that
     verification indicated that he was only working 20 to 25 hours
     per week. A reunification plan had still not been completed and
     provided by father as directed on at least two prior occasions by
     [c]ourt [o]rder. The [c]ourt found that there was no compliance
     on the part of [F]ather or [M]other in making efforts towards
     reunification. [CYS] advised that they would be proceeding with
     involuntary termination of parental rights.

                                  * * *

     48. During the period of time from November 21, 2016 through
     January 5, 2017, [F]ather was incarcerated at the Adams County
     Prison as a result of conviction or convictions resulting from the
     charges contained in the burglary complaint referenced above.

                                   -8-
J-S58021-17


     During this relevant time period, [CYS] was unaware of
     [M]other’s location, however, believed she had returned to an
     address in Lebanon where she resided with her mother. There is
     essentially no communication between parents and [CYS] since
     the September 27, 2016, permanency review hearing.

                                  * * *

     50. The last mental health or psychiatric evaluation conducted
     on [F]ather appears to be psychiatric evaluation conducted on
     November 22, 2014, by Doctor Rosen. Doctor Rosen expressed
     his concern in that evaluation that Father’s personality traits
     indicated a high risk of future child abuse and neglect. Doctor
     Rosen observed [F]ather to be defiant to authority, angry,
     impulsive and reckless.       [Doctor Rosen] recommended that
     [F]ather participate in a child abuse prevention program. Doctor
     Rosen at that same time conducted an evaluation of [M]other
     and discovered that [M]other has mild intellectual disability with
     an operating IQ of 54.

N.T., 3/28/17, at 2-14.

     On December 28, 2016, CYS filed a petition to terminate Father’s

parental rights to Child.   On January 17, 2017, CYS supplemented the

petition, and hearings were held on March 13, 2017, and March 23, 2017.

On March 28, 2017, the trial court orally delivered its order terminating

Father’s parental rights and changing Child’s permanency goal to adoption.

The trial court docketed its order terminating Father’s parental rights on

April 5, 2017.     The trial court docketed its order changing Child’s

permanency goal to adoption on April 13, 2017. On April 28, 2017, Father

filed timely notices of appeal along with concise statements of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The

trial court filed its opinion on May 24, 2017.   By motion dated June 13,


                                   -9-
J-S58021-17


2017, Father requested this Court to consolidate his appeals.    We granted

the motion on June 14, 2017.

     On appeal, Father raises the following issues for our review:

     1. Whether the trial court erred as a matter of law and abused
     its discretion to find [CYS] had met its burden in determining
     that clear and convincing evidence existed to terminate Father’s
     parental rights to [Child] pursuant to 23 Pa.C.S. §[ ]2511(a)(1),
     (2), (5) and (8)?

     2. Whether the trial court erred as a matter of law and therefore
     abuse[d] its discretion in determining that, even if [CYS] had
     met its burden under the plead subsections 23 Pa.C.S. § [ ]
     2511(a), that it was in [Child’s] best interests under 23 Pa.C.S.
     §[ ] 2511(b) to terminate parental rights, given the
     acknowledgement during a time of regular visitation, Father was
     the sole caregiver and enjoyed a parent-child relationship with
     [Child], especially given the fact when the termination
     proceeding followed a period of time where Father’s visitation
     was suspended due to [CYS’s] perceived failures of Father to
     comply with their guidelines, which had nothing to do with
     [Child’s] safety, nor was Father’s contact with [Child] placing
     [Child] at a grave risk of either emotional or physical harm?

     3. Was trial court’s determination err [sic] as a matter of law and
     abuse [of] its discretion finding that a goal change from
     reunification to adoption was in the best interests of [Child]
     where there was not clear and convincing evidence presented as
     to the goal change being in the best interests of the child and
     where [CYS] had not made reasonable efforts, specifically to
     continue to facilitate and enrich the parent–child relationship, by
     continually reducing and eventually suspending visitation as a
     consequence and only granting minimal weekly contact, despite
     visitation of a parent with their child being a right not a
     privilege?




                                   - 10 -
J-S58021-17


Father’s Brief at 3-5.3

       We review an appeal from the termination of parental rights in

accordance with the following standard:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely
       because the record would support a different result. We have
       previously emphasized our deference to trial courts that often
       have first-hand observations of the parties spanning multiple
       hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotation

marks omitted).

       When deciding a case falling under Section 2511, the trial court must

engage in a bifurcated process.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing
       evidence that the parent’s conduct satisfies the statutory
       grounds for termination delineated in Section 2511(a). Only if
       the court determines that the parent’s conduct warrants
       termination of his or her parental rights does the court engage in
____________________________________________


3  While Father’s statement of questions involved indicates that he is raising
three separate issues, his brief contains only a single argument section
addressing all of his issues in one discussion. Thus, Father’s brief does not
comply with Rule 2119, which provides that “[t]he argument shall be divided
into as many parts as there are questions to be argued.” Pa.R.A.P. 2119(a).
While this defect may be considered to be substantial, it does not preclude
our review of this matter.



                                          - 11 -
J-S58021-17


      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      “In termination cases, the burden is upon [the petitioner] to prove by

clear and convincing evidence that its asserted grounds for seeking the

termination of parental rights are valid.” In re R.N.J., 985 A.2d 273, 276

(Pa. Super. 2009).   We have explained that “[t]he standard of clear and

convincing evidence is defined as testimony that is so ‘clear, direct, weighty

and convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.’” Id. (quoting

In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      Father’s first issue challenges the termination of his parental rights

under Section 2511(a).    Father contends that “he had resolved the issues

which not only led to [Child’s] placement but additional concerns noted

during the life of the case.”     Father’s Brief at 37.   In particular, Father

asserts that “[w]ithin weeks” of his release from prison in January 2017,

Father had obtained employment and provided CYS with his work schedule.

Id. at 34. “Father also provided a lease to [CYS] which showed a lease paid

through March 2017.”     Id.    Father also argues that he attempted to visit

Child, but “the difficulties in meeting all other requirements and being the


                                     - 12 -
J-S58021-17


primary financial income aside from Mother’s SSI and Mother’s primary care

giver along with transportation issues, made visitation difficult.” Id. at 34-

35.

      We note that the trial court terminated Father’s parental rights to Child

pursuant to subsections (1), (2), (5) and (8) of Section 2511(a). “This Court

may affirm the trial court’s decision regarding the termination of parental

rights with regard to any one subsection of Section 2511(a).” In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Accordingly, we focus our

analysis on Section 2511(a)(2).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence that the following three

conditions are met: (1) repeated and continued incapacity, abuse, neglect or

refusal; (2) such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence necessary for his

physical or mental well-being; and (3) the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.       In re Adoption of

M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003); 23 Pa.C.S. § 2511(a)(2).

The grounds for termination of parental rights under Section 2511(a)(2),

due to parental incapacity that cannot be remedied, are not limited to

affirmative misconduct; to the contrary, those grounds may include acts of

refusal as well as incapacity to perform parental duties. In re A.L.D., 797

A.2d 326, 337 (Pa. Super. 2002).


                                    - 13 -
J-S58021-17


      In granting CYS’s petition for involuntary termination, the trial court

made the following determination:

      [T]his record supports a finding of the repeated and continued
      refusal of Father to take steps to provide the child essential
      parental care necessary to her physical and mental well-being
      which Father will not remedy. Father’s blatant disregard, after
      numerous unequivocal requests, to comply with reasonable
      safeguards aimed at establishing a reunification plan for a period
      in excess of 12 months is indicative of Father’s unwillingness to
      remedy the situation which caused initial placement.

Trial Court Opinion, 5/24/17, at 7 (citations omitted).

      The certified record reveals that Father has caused Child to be without

essential parental care and Father will not remedy the conditions that caused

the incapacity within a reasonable time.        CYS established the following

objectives for Father: attend visits and medical appointments of Child and

confirm visits with Child with CYS the day before the scheduled visit;

address anger management with a professional provider; participate in out-

patient mental health counseling and follow through with all treatment

recommendations; participate in intensive parenting services; execute

releases to CYS; verify employment and financial status; provide a stable

and safe residence for Child; and demonstrate the ability to provide

appropriate and safe care for Child.         Findings of Fact, 4/5/17, at 4-5

(unpaginated).

      Regarding Father’s objective to visit with Child and attend medical

appointments, Father’s compliance was minimal.            In particular, CYS

caseworker, Kimberly Hernandez, testified that the majority of Father’s visits

                                    - 14 -
J-S58021-17


with Child occurred between birth and nine months. N.T., 3/13/17, at 39.

After CYS discovered that Father was driving with a suspended license, CYS

required that visits with Child occur at the agency as Father could no longer

transport Child to and from visits. Id. at 34-35. Thereafter, Father’s visits

with Child became sporadic; Father did not visit with Child from May of 2016

through July 20, 2016, September of 2016 through mid-October of 2016,

and November of 2016 through January of 2017.              Id. at 51-55.    Father

frequently failed to confirm his visits or would arrive late to visits. 4 Id. at

46-47.

       Moreover, Child’s foster mother, Paternal Aunt, testified that she

attended every medical appointment and that Father failed to attend a single

appointment.       N.T., 3/13/17, at 179-180.        Paternal Aunt testified that

Father’s contact with Child was “sporadic” and that Father would go for two

to three months without contacting Child. Id. at 178-179.

       With regard to his objective to participate in anger management and

parenting classes, Father, again, was minimally compliant.                 Notably,

Ms. Hernandez testified that CYS had no verification that Father participated

in anger management treatment.                 N.T., 3/13/17, at 59.       Further,

Ms. Hernandez testified that Father was offered participation in the Nurturing
____________________________________________


4 Notably, Father arrived late to the termination hearing on March 13, 2017,
and failed to appear for the hearing on March 23, 2017. Consequently,
Father’s attorney was unable to call Father as a witness to testify in his own
behalf. N.T., 3/13/17, at 3-4, 27; N.T., 3/23/17, at 242-246.



                                          - 15 -
J-S58021-17


Parenting Program, but Father was discharged “due to noncompliance or no

contact with the program.” Id. at 40.

     Similarly, Father failed to maintain stable housing.      Father initially

obtained independent housing in February of 2016.           Nevertheless, in

September of 2016, Father was evicted from this residence. N.T., 3/13/17,

at 46, 61.   Father obtained new housing in February of 2017 and notified

CYS that his rent was paid in full until March of 2017. Id. at 61. However,

CYS noted its concern regarding Father’s ability to continue paying rent

based on his history of eviction and inability to provide documentation of

employment.    Id. at 62.   “[T]hroughout the life of the case, [CYS] only

received three weeks of work schedules, even though [CYS had] consistently

asked for a solid work schedule plan.” Id. at 51.

     Based on the foregoing, we reject Father’s assertion that the trial court

erred in terminating his parental rights based on his efforts to fulfill the

objectives set forth by CYS. Therefore, we discern no abuse of discretion or

error of law in the trial court’s determination that termination was warranted

under Section 2511(a)(2).

     In his second issue, Father argues the trial court erred in finding that

termination of his parental rights would best serve the developmental,

physical, and emotional needs and welfare of Child under Section 2511(b).

“Section 2511(b) ‘focuses on whether termination of parental rights would

best serve the developmental, physical, and emotional needs and welfare of


                                    - 16 -
J-S58021-17


the child.’”   In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super.

2015) (quoting In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super.

2010)).      “Intangibles such as love, comfort, security, and stability are

involved in the inquiry into the needs and welfare of the child.”        In re

C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005). The trial court must also

“discern the nature and status of the parent-child bond, with utmost

attention to the effect on the child of permanently severing that bond.” Id.

      The mere finding of a parent-child bond does not preclude termination

of parental rights.   Rather, the trial court must examine the status of the

bond to determine whether its termination “would destroy an existing,

necessary and beneficial relationship.” In re Adoption of T.B.B., 835 A.2d

387, 397 (Pa. Super. 2003).      “[A] court may properly terminate parental

bonds which exist in form but not in substance when preservation of the

parental bond would consign a child to an indefinite, unhappy, and unstable

future devoid of the irreducible minimum parental care to which that child is

entitled.” In re J.W., 578 A.2d 952, 958 (Pa. Super. 1990) (emphasis in

original).

      In addressing the best interests and welfare of Child, the trial court

found:

            Throughout the history of this proceeding, the record is
      unequivocal that the kinship foster parents have essentially filled
      the void created by the natural parents’ unwillingness to provide
      parental care. While in kinship foster care, [Child’s] overall well-
      being has been positive. [Child] perceives the kinship foster
      family as family and refers to the foster parents as “Mom” and

                                     - 17 -
J-S58021-17


      “Dad.” While with the kinship foster family, she has become
      attached to three quasi-siblings who she treats as sisters. In
      contrast, the only bond between [Father] and [Child] which
      developed during sporadic visitations has been described as one
      of “playmates.” There is no other evidence of record. As Father
      has essentially not been actively involved in the 21[-]month old
      child’s life since her birth, this Court shares in the opinion of the
      kinship foster providers that [Child’s] well-being will only be
      jeopardized by delay in arranging permanency for [Child].
      [Child’s] guardian ad litem concurs in this conclusion.

Trial Court Opinion, 5/24/17, at 8-9.

      Our review of the complete record supports the trial court’s finding

that Child’s primary bond is with her foster family rather than with Father.

Further, the record supports the trial court’s finding that Child will not suffer

irreparable harm if Father’s parental rights are terminated. It was within the

trial court’s discretion to accept the testimony of Ms. Hernandez and Paternal

Aunt, and to conclude that the benefits of a permanent home with Paternal

Aunt would outweigh any emotional distress Child might experience if

Father’s parental rights were terminated.

      Based on the record before us, we discern no error or abuse of

discretion in the trial court’s conclusion regarding subsection (b) that Child’s

developmental, emotional, and physical needs and welfare are best met by

terminating Father’s parental rights. Where the trial court’s determination is

supported by the record, this Court must affirm. In re R.L.T.M., 860 A.2d

190, 191 (Pa. Super. 2004).

      Finally, we address Father’s challenge to the order changing Child’s

permanency goal to adoption.      Father argues that the trial court erred in

                                     - 18 -
J-S58021-17


changing Child’s permanency goal from reunification to adoption because

CYS created “severe obstacle[s] to the very foundation of a family’s

reunification.”   Father’s Brief at 28.   In particular, Father alleges that CYS

reduced or suspended his visitation with Child and, thus, prevented Father

from reunifying with Child. Id. at 25-30.

      In cases involving a court’s order changing the placement goal .
      . . to adoption, our standard of review is abuse of discretion. To
      hold [that] the trial court abused its discretion, we must
      determine that its judgment was manifestly unreasonable, that
      the court disregarded the law, or that its action was a result of
      partiality, prejudice, bias or ill will. While this Court is bound by
      the facts determined in the trial court, we are not tied to the
      court’s inferences, deductions and conclusions; we have a
      responsibility to ensure that the record represents a
      comprehensive inquiry and that the hearing judge has applied
      the appropriate legal principles to that record. Therefore, our
      scope of review is broad.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008) (internal citations and

quotation marks omitted). However, we are mindful that, “[w]hen the trial

court’s findings are supported by competent evidence of record, we will

affirm ‘even if the record could also support an opposite result.’” In re N.C.,

909 A.2d 818, 823 (Pa. Super. 2006) (quoting In re Adoption of R.J.S.,

901 A.2d 502, 506 (Pa. Super. 2006)). Furthermore, this Court has stated:

      Placement of and custody issues pertaining to dependent
      children are controlled by the Juvenile Act [42 Pa.C.S. §§ 6301-
      65], which was amended in 1998 to conform to the federal
      Adoption and Safe Families Act (“ASFA”). The policy underlying
      these statutes is to prevent children from languishing indefinitely
      in foster care, with its inherent lack of permanency, normalcy,
      and long-term parental commitment.           Consistent with this
      underlying policy, the 1998 amendments to the Juvenile Act, as
      required by the ASFA, place the focus of dependency


                                      - 19 -
J-S58021-17


      proceedings, including change of goal proceedings, on the child.
      Safety, permanency, and well-being of the child must take
      precedence over all other considerations, including the rights of
      the parents.

Id. (internal citations and footnotes omitted).

      When considering a petition for goal change for a dependent child, the

trial court considers:

         the continuing necessity for and appropriateness of the
         placement; the extent of compliance with the service plan
         developed for the child; the extent of progress made
         towards alleviating the circumstances which necessitated
         the original placement; the appropriateness and feasibility
         of the current placement goal for the child; and, a likely
         date by which the goal for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S.

§ 6351(f)).

      Additionally, Section 6351(f.1) requires the trial court to make a

determination regarding the child’s placement goal:

         (f.1) Additional determination.—Based upon the
         determinations made under subsection (f) and all relevant
         evidence presented at the hearing, the court shall
         determine one of the following:

                                    * * *

              (2) If and when the child will be placed for adoption,
              and the county agency will file for termination of
              parental rights in cases where return to the child’s
              parent, guardian or custodian is not best suited to the
              safety, protection and physical, mental and moral
              welfare of the child.

42 Pa.C.S. § 6351(f.1).




                                     - 20 -
J-S58021-17


      “The trial court must focus on the child and determine the goal with

reference to the child’s best interests, not those of the parents.” In re S.B.,

943 A.2d at 978. As this Court has held, “[a] child’s life simply cannot be

put on hold in the hope that the parent will summon the ability to handle the

responsibilities of parenting.” In re N.C., 909 A.2d at 824 (quoting In re

Adoption of M.E.P., 825 A.2d 1266, 1276 (Pa. Super. 2003)) (alteration in

original).

      In this case, the trial court changed Child’s permanency goal to

adoption, finding as follows:

      Father made absolutely no effort towards reunification other
      than exceedingly sporadic visitation.       His employment and
      housing stability was either unverifiable or in constant
      fluctuation. Most alarmingly, he failed to address potentially
      dangerous mental health issues[,] which apparently were
      diagnosed as early as 2014 and observed independently by both
      Dauphin [CYS] and Adams [CYS]. The possession of a firearm
      and nature of criminal charges instituted against Father, as well
      as his flagrant disregard for the safety of [Child] by transporting
      her while on a suspended license, evidenced the potential risk to
      [Child]. As this history was consistent since [Child] was taken
      into custody at her birth in August of 2015, there can be no
      doubt that Father, by conduct continuing for a period of at least
      six months, has refused or failed to perform parental duties.
      Indeed, Father does not contest this finding in his Concise
      Statement of Matters Complained of on Appeal.

Trial Court Opinion, 5/24/17, at 6-7.

      The trial court specifically addressed Father’s allegation of “punitive

suspension of visitation” by CYS as follows:

            Although the foregoing is sufficient to support the finding
      for termination, this writer feels compelled to address a
      reference in [Father’s] Concise Statement of Matters Complained

                                    - 21 -
J-S58021-17


     of on Appeal which raises an implication of punitive suspension
     of visitation between Father and [Child]. This implication is
     simply contrary to the record. Throughout the history of this
     matter, [CYS] made significant effort to increase Father’s
     visitation with [Child] towards the goal of reunification. [CYS’s]
     effort however was met by an attitude of inconsistency,
     concealment, and defiance. For instance, Father was excessively
     sporadic in exercising visitation at great inconvenience to the
     kinship foster parents. Indeed, on occasion, Father did not even
     attend court proceedings. In explaining these lapses, Father
     regularly alluded to work obligations yet adamantly refused to
     provide employment documentation for [CYS] to confirm his
     representations or to permit accommodation. When initially
     provided opportunity for unsupervised visitation, Father illegally
     transported [Child] with a suspended license and failed to
     disclose the same to [CYS].          While he has consistently
     represented to [CYS] and [this c]ourt that his significant mental
     health issues were being addressed, as of this writing, there is
     no verification for the same.       His interaction with service
     providers was terminated by the providers due to non-
     cooperation. Finally, he was regularly secretive about his living
     arrangements and information relevant to his ability to care for
     [Child]. All these actions were consistently repetitive under the
     umbrella of a history of dangerous mental instability including:
     (1) a depressive and suicidal psychiatric diagnosis; (2)
     possession of a concealed firearm while interacting with in-home
     service providers; (3) blatant disregard of court directives by
     two prior judges prohibiting his possession of firearms; (4)
     operating a motor vehicle while under suspension and in
     possession of emergency lighting devices which he was not
     qualified to use; (5) conviction of criminal charges wherein it is
     alleged he impersonated a constable to assist in his commission
     of burglary; (6) consistent misrepresentation to [CYS] and this
     [c]ourt concerning his attendance at anger management and
     mental health counseling; and (7) an attitude evidencing a
     clearly open defiance to authority which was apparent at
     numerous court proceedings. Despite this umbrella of concern,
     [CYS] continued to make efforts and accommodations to arrange
     visitation until it became clear that the Father simply had no
     intention of addressing the issues which caused the original
     placement. Indeed, this [c]ourt observed Father’s demeanor at
     various proceedings and, in light of the history and record, has
     no hesitancy in concluding that left untreated, Father presents a


                                   - 22 -
J-S58021-17


      grave threat to both [Child] and social service providers.2

            2  While it is true [CYS] did not arrange visitation
            between the Father and [Child] while incarcerated,
            for some period of time [CYS] was unaware of
            Father’s residence or incarceration. On the other
            hand, Father was continuously represented by
            counsel and obviously aware of [CYS’s] involvement
            however failed to take any act to alert [CYS] of his
            location or request visitation contrary to his
            obligation of affirmative performance in exercising
            parental duties. In Re C.M.S., 832 A.2d 457, 462
            (Pa. Super. 2003).

Trial Court Opinion, 5/24/17, at 9-10.

      In this case, our review of the record compels us to conclude there is

ample support for the trial court’s conclusion that Father will not attain the

skills necessary to parent Child within a reasonable period of time, and that

requiring further reunification efforts would only serve to delay permanency

for Child. Father is minimally compliant with the objectives set forth by CYS.

Specifically, as previously discussed, Ms. Hernandez testified that Father is

consistently late for visits or fails to confirm his appointments; has not

verified his employment or provided CYS with a work schedule; has not

secured stable housing; and has failed to complete anger management and

parenting classes. Finally, Child is well-bonded to her foster family. Child’s

foster family meets all of her needs, and she is thriving in their care.

      Thus, we conclude that the trial court did not abuse its discretion by

changing Child’s permanency goal to adoption.        The record confirms that

Father has made no progress since Child entered foster care and has


                                     - 23 -
J-S58021-17


actually regressed in his parenting abilities. Moreover, Child entered foster

care several days after her birth and has not resided with Father for any

significant period of time.   Child is bonded with her foster family and is

thriving in their care.    As this Court has explained in the context of

involuntary termination of parental rights proceedings, “a child’s life cannot

be held in abeyance while a parent attempts to attain the maturity

necessary to assume parenting responsibilities.     The court cannot and will

not subordinate indefinitely a child’s need for permanence and stability to a

parent’s claims of progress and hope for the future.”      In re Adoption of

R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006). Accordingly, we discern no

abuse of the trial court’s discretion in its conclusion that a change in Child’s

permanency goal to adoption is in the best interest of Child.      In Interest

of: L.Z., A Minor Child, 111 A.3d 1164, 1174 (Pa. 2015).

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2017




                                     - 24 -